       Case 1:20-cv-08592-LGS-RWL Document 36 Filed 06/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  6/11/2021
---------------------------------------------------------------X
TYRONE H. MASSEY,                                              :
                                                               :   20-CV-8592 (LTS) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
CAPTAIN BOLANOS, et al.,                                       :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiff commenced this action on October 14, 2020. Defendants answered on

February 1, 2021. On March 1, 2021, Defendants proposed filing a motion to dismiss

pursuant to Fed. R. Civ. P. 12(c). The Court stayed the case on April 20, 2021, due to

Plaintiff’s indication that he was to have a competency hearing in his criminal matter. On

May 19, 2021, the Court denied Defendants’ request to file a motion to dismiss without

prejudice to renewal after the stay is lifted. On May 18, 2021, Defendants informed the

Court that an evaluation of Plaintiff in his criminal proceeding found him to be competent.

Plaintiff’s correspondence with the Court also indicates that he is rational and capable of

prosecuting his claims, and understands the legal concepts involved.                 Plaintiff has

expressed being overwhelmed, which is not surprising in as much as he has filed more

than ten separate actions based on his conditions of or treatment during confinement.

Plaintiff has requested appointment of pro bono counsel, but the Court cannot at this time

say that his claims are “likely to be of substance” as required by Hodge v. Police Officers,

802 F.2d 58, 61 (2d Cir. 1986).                Accordingly, (1) the stay of this case is LIFTED;

(2) Plaintiff’s request for pro bono counsel is denied without prejudice to renewal in the


                                                        1
      Case 1:20-cv-08592-LGS-RWL Document 36 Filed 06/11/21 Page 2 of 2




event any of his claims survive a motion to dismiss; (3) based on Plaintiff’s confirmed

representation that he lost his legal papers to a fire incident, defendants shall, by June

25, 2021, send to Plaintiff all pleadings and court orders issued in this case to date; (4) by

July 15, 2021, Defendants shall file their motion to dismiss; Plaintiff shall file any

opposition by September 3, 2021; Defendants shall file their reply, if any, by September

24, 2021; (5) discovery shall be stayed pending resolution of the motion to dismiss.

                                           SO ORDERED.



                                           _________________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE

Dated: June 11, 2021
       New York, New York

Copies transmitted this date to all counsel of record. The Clerk of Court is respectfully
requested to mail a copy of this order to the pro se Plaintiff.




                                              2
